(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Vistas las varias mociones presentadas por el apelado, y el escrito de oposición del apelante, la corte ha lleg’ado a la conclusión de que en realidad el apelante presentó su segunda moción de prórroga fuera de tiempo; y, en su consecuencia, declara con lugar la moción para desestimar radicada por el demandado, y se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan con fecha 20 de agosto de 1930, en el caso arriba expresado.